United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1818
                                   ___________

Robin A. Woodruff,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
                 1
Michael J. Astrue ,                   *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: March 16, 2007
                                Filed: March 28, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Robin A. Woodruff appeals the district court’s2 order affirming the denial of
disability insurance benefits, and the denial of supplemental security income prior to


      1
       Michael J. Astrue has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
July 9, 2003. In June 2001 Woodruff alleged disability since June 1999 from, inter
alia, bone spurs and deteriorating discs. At a 2003 hearing before an administrative
law judge (ALJ), Woodruff’s onset date was revised to January 2001. His date last
insured for purposes of disability insurance benefits was calculated to be December
2001. After the hearing, the ALJ determined (1) the medical evidence established that
Woodruff has severe degenerative joint disease and bone spurs, but his impairments
alone or combined were not of listing-level severity; (2) he was not entirely credible;
(3) his residual functional capacity (RFC) precluded his past relevant work, and he
had not acquired transferrable work skills; and (4) based on a vocational expert’s
opinion, there were a significant number of sedentary jobs he could perform. The ALJ
further found, however, that as of July 9, 2003, the medical-vocational guidelines
directed a finding of disabled, for purposes of supplemental security income, based
on Woodruff’s age, education, past work experience, and RFC. The Appeals Council
denied review, and the district court affirmed. Having carefully reviewed the record,
we affirm. See Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006) (standard of
review).

       Because the ALJ gave several valid reasons for finding Woodruff and his wife
not entirely credible, the ALJ’s credibility determination is entitled to deference. See
Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). To the extent Woodruff is
challenging the ALJ’s RFC determination, we discern no basis for such a challenge.
See Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir. 2005) (RFC must be supported
by some medical evidence); Stormo v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (in
determining RFC, ALJ should consider medical records, observations of treating
physicians and others, and claimant’s own description of his limitations). Woodruff
cannot rely on the activity limitations and subjective complaints he was experiencing
in 2006 when he wrote his brief, and we decline to consider the new and largely
irrelevant evidence he has submitted on appeal, see Jones v. Callahan, 122 F.3d 1148,
1154 (8th Cir. 1997) (consideration of evidence outside record before Commissioner
is generally precluded; remand is warranted only upon showing that there is new and

                                          -2-
material evidence, and good cause exists for not incorporating it into administrative
record).

      Accordingly, we affirm.
                     ______________________________




                                         -3-